DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaahteranoksa et al. (US 20170330326 A1).
	Regarding claim 1, Vaahteranoksa discloses a testing apparatus (Fig. 1) for testing an object detection device (a camera), the testing apparatus having or forming at least one test element (Abstract), the testing apparatus comprising: at least one first communication device for data transmission between the testing apparatus and an external device (para. 0014, 0018); and at least one apparatus-specific storage device (106) having apparatus-specific calibration data stored therein or for storing the apparatus-specific calibration data (para. 0020), wherein stored calibration data are transmittable from the at least one apparatus-specific storage device to the external device via the at least one first communication device, and wherein the apparatus-specific calibration data to be stored are transmittable to the at least one apparatus-specific storage device via the at least one first communication device (para. 0025).
	Regarding claim 2, Vaahteranoksa discloses the testing apparatus as claimed in claim 1, further comprising at least one of: at least one energy storage device (para. 0029), at least one evaluation device (e.g., processor 102), at least one capture device for capturing a physical variable (e.g., ambient light sensor 132), and at least one information output device (e.g., 122).  
	Regarding claim 3, Vaahteranoksa discloses the testing apparatus as claimed in claim 1, further comprising at least one mounting device (e.g., a casing of the apparatus, see para. 0014). 
	 Regarding claim 4, Vaahteranoksa discloses: wherein the at least one first communication device comprises or is in a form of at least one of (a) a device for wireless data 52transmission and (b) a device for wired data transmission (para. 0014, 0018).  
	Regarding claim 5, Vaahteranoksa discloses: wherein the device for wireless data transmission comprises at least one antenna structure configured both for data transmission in a first frequency range and for data transmission in a further frequency range (para. 0018).  
	Regarding claim 6, Vaahteranoksa discloses: the testing apparatus as claimed in claim 1, further comprising: at least one base body, and wherein the at least one apparatus-specific storage device is arranged in the at least one base body (para. 0014).  
	Regarding claim 7, Vaahteranoksa discloses: wherein the at least one antenna structure at least partly covers the at least one apparatus-specific storage device (para. 0014, 0018).  
	Regarding claim 8, Vaahteranoksa discloses: the testing apparatus as claimed in claim 1, further comprising: at least two modules (e.g., 108, 110), and wherein one of the at least two modules comprises the at least one apparatus-specific storage device (para. 0016).  
	Regarding claims 9-13, Vaahteranoksa discloses: wherein one of the at least two modules comprises a module storage device having at least one of module-specific calibration data and module identifier data stored therein (para. 0016); wherein at least one of the at least two modules has or forms at least one attachment device for attaching a further module (inherent to the flash memory or smart card 110 in Fig. 1);   wherein at least one of the at least two modules comprises at least one communication device for at least one of data and signal transmission between the at least one of the at least two modules and at least one further module (para. 0016); wherein one of the at least two modules comprises at least one interface for power transmission to the at least two modules (para. 0016, 0021, by inherency, the USB port on a laptop computer that for flash memory must be configured as one interface for power transmission); and at least one further module, wherein the at least one further module is a submodule, and wherein the submodule is a test element module or an energy storage module or a communication module or an evaluation module or a capture module (Fig. 1).  
	Regarding claims 14-15, Vaahteranoksa discloses a system comprising: the testing apparatus as claimed in claim 1; and at least one evaluation device (e.g., a network server, see para. 0025), wherein resultant calibration data are determinable with the at least one evaluation device based on module-specific calibration data (para. 0025); wherein the system comprises at least one human machine interface (e.g., 114, 116, 126).  
	Regarding claims 16-17, Vaahteranoksa discloses the claimed invention (see discussion for claims 1-15 above).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864